DECISION
The application of the above-named defendant for a review of the sentence of 5 years, imposed on December 11, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is thi's prisoner has four prior felony convictions together with a long arrest record. After careful consideration of all the facts in this case, it is the opinion of the Board that he was treated very generously by the sentencing judge and that his present sentence should not be reduced.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.